Citation Nr: 1805060	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-02 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing conducted via video conference before the undersigned Veterans Law Judge (VLJ) in July 2014.  A copy of the transcript of those proceedings is of record.

The Board remanded the claim for additional development in June 2013, October 2014, July 2015, and December 2016.  Subsequent to the Board's July 2015 remand, in a December 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for a left knee strain and assigned an initial 30 percent rating, effective October 14, 2008, the date of the claim.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current right knee disability was incurred in service.

CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have been met. 38 
U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R.        
§§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a right knee disability.    Specifically, the Veteran contends that a bilateral knee disability manifested in service due to overuse or injury of the knees during physical training in service.  See July 2014 Board hearing. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R.      § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303 (d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as chronic, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2017).  An alternative method of establishing service connection for a chronic disability is through a demonstration of continuity of symptomatology. Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for this disease is applicable in the present case.

As noted in the Introduction, the Veteran's claim was previously remanded by the Board.  The primary purpose, in part, of the October 2014, July 2015, and December 2016 remands was to afford the Veteran an adequate examination and/or obtain an adequate opinion with respect to direct and secondary service connection for his right knee disability.
Previous VA medical opinions obtained in January 2015 and April 2015 were deemed inadequate as the VA examiner did not address whether the Veteran's bilateral knee arthritis manifested in service, given the Veteran's competent and credible reports of continuing pain and self-treatment since service, and gave merely cursory attention to the Veteran's lay statements regarding the disabilities.  A new medical opinion was ordered in the July 2015 remand directives.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2009).

The VA medical addendum opinion submitted in November 2015 stated that it was as least as likely as not that the Veteran's current left knee disorder was related to his military service.  The left knee disorder was subsequently service-connected.  The medical examiner further opined that a review of the records and lay and buddy statements "did not give adequate documentation to provide a nexus" between the Veteran's current right knee disorder and his military service.  Instead, the Veteran's right knee disorder was determined to be consistent with the aging process and the Veteran's previous employment at a prison facility which required climbing metal stairs.

The Board most recently remanded the appeal in December 2016 for want of proper VCAA notice, outstanding medical records, and an addendum opinion from the VA examiner who conducted the November 2015 examination to determine the nature and etiology of any right knee disorder.  Specifically, the Board requested that the examiner opine as to whether it was at least as likely as not that the Veteran's right knee disability was etiologically related to service, including as a result of overuse during physical training; whether it was at least as likely as not that the right knee disorder was caused by the service-connected left knee disability; and whether it was at least as likely as not that the disorder was aggravated by the Veteran's service-connected left knee disability.  In determining whether the right knee disorder was aggravated by the service-connected left knee disability, the examiner was asked to opine upon a baseline level of severity of the right knee disorder established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence.  Lastly, the Board required the examiner to review the entire claims folder and also requested that the examiner consider the Veteran's lay statements, buddy statements included in March 2009 and June 2010 correspondence notes, and private and VA medical treatment records indicating the service-connected left knee disability's potential effect on the right knee disorder as specifically mentioned in a December 2008 private treatment record and April 2010 VA treatment record.

Pursuant to the remand directives, a VA developmental letter was sent to the Veteran in December 2016.  No response or additional medical evidence was received from the Veteran.  Additionally, service treatment records, private treatment records (dated February 2016 to April 2017), and VA outpatient treatment records were obtained and associated with the claims file.  Also, a VA addendum opinion was provided in February 2017.

Various progress notes were obtained.  A December 2008 note revealed that the Veteran complained of bilateral knee pain and reported an injury to his left knee while on active duty during basic training.  The examiner reported that the Veteran's right knee pain may be due to the Veteran favoring his left knee.  A September 2010 note revealed that the Veteran's right knee was worse than his left knee and "gives out."  A November 2010 note revealed that the Veteran complained of bilateral knee and back pain.  It was determined that he had chondromalacia to both knees.  A March 2013 note revealed that the Veteran complained of bilateral knee pain.  He was prescribed medication and referred to a specialist.  February 2016, June 2016, October 2016, and April 2017 private treatment records, submitted in May 2017, reveal further complaints of bilateral knee pain.

VA medical records were also obtained.  A VA treatment record dated in February 2009 revealed that the Veteran complained of worsening bilateral knee pain as a result of chronic bilateral knee arthralgia.  In an April 2009 pain questionnaire, the Veteran stated that his knee pain started a year ago.  In a February 2010 report, the Veteran reported a January 2010 fall and mentioned that he had a history of meniscus tears.  

A radiology report dated in May 2009 revealed that both of the Veteran's knees were normal.  In April 2010, the Veteran presented with complaints of bilateral knee pain with popping and grinding sensations.  The examiner reported that the Veteran ambulates with mild antalgic gait with use of single point cane.  Physical therapy notes dated in May 2010 reveal that the Veteran was discharged from physical therapy to a home exercise program.  Another note, dated in May 2010, also includes mention that the Veteran ambulates with a cane.  An orthopedic note dated in June 2010 revealed that the Veteran presented complaints for knee pain and reported pain since service.  Impressions revealed bilateral chondromalacia.  Neurology consultation notes dated in August 2010 reveal bilateral knee pain and chief complaints of knee pain being bothersome when walking.

In an addendum opinion, dated in February 2017, the examiner reported that she reviewed the entire file, to include all associated VA treatment records.  The examiner opined that the Veteran's right knee was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner stated that there was insufficient medical evidence to substantiate the Veteran's contention for direct service connection regarding his right knee condition.  The examiner further stated that there was no evidence of continuity of care for a knee condition in the twenty-four years since military service, which portends against the existence of any chronic disabling condition, much less supporting a nexus back to any in-service condition.  An MRI dated August 2015 indicated degenerative changes in bilateral knees.  The examiner reported that degenerative joint/disc disease (osteoarthritis) was the most common form of arthritis and most commonly affects joints in hands, knees, hips, and spines.  The examiner stated that factors that increase the risk of osteoarthritis include, but were not limited to older age, joint injuries, genetics, and certain occupations which include tasks that require repetitive stress on particular joints.

The examiner further explained that the Veteran had several risk factors for the development of the degenerative joint/disc disease and therefore opined that it was less likely than not (less than 50 percent probability) that the claimed condition was incurred in or the result of military service but was instead more likely due to aging and post-military employment duties and risk factors.  

In May 2017, the examiner was asked for an addendum opinion, as the Veteran submitted an additional private treatment record.  The examiner replied by email that she reviewed the additional information and determined that the new evidence did not change her previous decision and supporting rationale in the examination report submitted in February 2017.

Notably, in the February 2017 addendum opinion, the VA examiner did not mention the Veteran's lay statements or buddy statements of record and did not address the contentions therein.  As in prior inadequate medical opinions, the failure to mention or even a perfunctory assessment of lay and buddy statements does not equate to actual consideration, regardless of whether the examiner stated that the entire file was reviewed at the onset of the stated opinion.  The main reason for the opinion that the physical changes are age-related or due to previous employment appears to be that there is an absence of clinical treatment for a large period of time directly after service.  However, the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement not credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("if the Board concludes that lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence"). 

As stated previously in the December 2016 remand, the Veteran has provided a credible and plausible reason for the absence of treatment records - namely, that while he did not seek official clinical treatment, he did in fact self-treat his pain post-service.  See Hearing Transcript, page 6 (indicating the Veteran used over-the-counter medicine to self-treat due to financial constraints).  Buddy statements in the record specifically addressed the Veteran's ongoing bilateral knee pain and the effect it had on his ability to function.  See Hearing Transcript, page 14 (testimony from the Veteran's brother regarding the chilling effect of the Veteran's knee pain on basketball games); March 2009 Correspondence (statement from the Veteran's wife attesting to his knee pain and need for her assistance since completing his tour of duty); and June 2010 Correspondence (two former employers' testimony regarding the Veteran's ongoing symptoms).
As indicated above, the left knee was service-connected in December 2015.  During a December 2008 private medical examination, the treating physician, Dr. M., noted "The patient has also had some problems with this right knee, but I think it is because he has been favoring his left knee and he has been putting more stress on his right knee."  Additionally, in an April 2010 VAMC Fayetteville treatment record, the treating physical therapist noted that the Veteran "ambulates with mild antalgic gait with use of single point cane."  The private and VA treatment records raised the theory of secondary service connection and the Board requested that, in its December 2016 remand, the addendum opinion also address this theory. McLendon at 83 (the required indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability is a low threshold).  

In the February 2017 addendum, the examiner explained that the Veteran's right knee condition was "the same as the service-connected left knee condition."  Nevertheless, the examiner stated that the right knee condition was not caused by the left knee condition, as both knees are independent of each other by anatomical location and biomechanical factors.  As a result, the examiner opined that it was less likely than not (less than 50 percent probability) that the claimed condition was due to service, but instead was more likely due to aging and post-military employment duties and known risk factors.

At the outset, the Board notes that there are several medical opinions of record which provide opinions refuting a link between the Veteran's right knee disorder and military service.  The Board also notes, however, that the VA medical opinions are flawed in that the examiners did not consider the Veteran's lay statements.

Although the VA examiner who provided the February 2017 addendum opinion found that the Veteran's right knee disorder was not related to his military service, the Board also recognizes that the examiner noted that the Veteran's right knee condition was "the same as the service connected left knee condition."  The Veteran's left knee condition was service-connected at 30 percent disabling; yet, the right knee was not.  Additionally, the Board finds the Veteran's statements of bilateral knee pain since his active service competent and credible evidence, and the Board also points out that the examiner did not consider such lay statements in providing the February 2017 addendum opinion or the other opinion of record.  

Therefore, the evidence of record, establishing that the right knee is in the same condition as the service-connected left knee along with the Veteran's lay statements, taken together, at the very least places the evidence in a state of relative equipoise as to whether the Veteran's right knee disorder was caused by an in-service event, and the Board must resolve this doubt in the Veteran's favor and grant the claim for service connection for a right knee disorder.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right knee disability is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


